
	

113 HR 5647 IH: UNRWA Anti-Terrorism Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5647
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Ros-Lehtinen (for herself, Mr. Perry, Mr. Yoho, and Mr. DeSantis) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To promote transparency, accountability, and reform within the United Nations Relief and Works
			 Agency for Palestine Refugees in the Near East, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the UNRWA Anti-Terrorism Act.
			(b)Table of contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. United States contributions to UNRWA.
					Sec. 4. Sense of Congress.
				
			2.FindingsCongress makes the following findings:
			(1)The total annual budget of the United Nations Relief and Works Agency for Palestine Refugees in the
			 Near East (UNRWA), including its core programs, emergency activities, and
			 special projects, exceeds $1,400,000,000.
			(2)The United States has long been the largest single contributing country to UNRWA.
			(3)From 1950 to 2014, the United States has contributed almost $5,000,000,000 to UNRWA, including an
			 average of over $260,000,000 per year between fiscal years 2009 and 2014.
			(4)UNRWA staff unions, including the teachers’ union, are frequently controlled by members affiliated
			 with Hamas.
			(5)The curriculum of UNRWA schools, which has been known to use the textbooks of their respective host
			 governments or authorities, has a history of containing materials that are
			 anti-Israel, anti-Semitic, and supporting violent extremism.
			(6)Despite UNRWA’s contravention of United States law and activities that compromise its strictly
			 humanitarian mandate, UNRWA continues to receive United States
			 contributions, including $294,000,000 in fiscal year 2013 and over
			 $250,000,000 in just the first 6 months of 2014.
			(7)Assistance from the United States and other responsible nations allows UNRWA to claim that
			 criticisms of the agency’s behavior are unfounded. UNRWA spokesman
			 Christopher Gunness has dismissed concerns by stating that, If these baseless allegations were even halfway true, do you really think the U.S. and [European
			 Commission] would give us hundreds of millions of dollars per year?.
			(8)Former UNRWA general counsel James Lindsay noted in a 2009 report the following:
				(A)The United States, despite funding nearly 75 percent of UNRWA’s national budget and remaining its
			 largest single country donor, has mostly failed to make UNRWA reflect U.S.
			 foreign policy objectives . . . Recent U.S. efforts to shape UNRWA appear
			 to have been ineffective . . ..
				(B)[T]he United States is not obligated to fund agencies that refuse to check its rolls for
			 individuals their donors do not wish to support..
				(C)A number of changes in UNRWA could benefit the refugees, the Middle East, and the United States,
			 but those changes will not occur unless the United States, ideally with
			 support from UNRWA’s other main financial supporter, the European Union,
			 compels the agency to enact reforms..
				(D)If the [UNRWA commissioner-general’s] power is used in ways that are conflict with the donors’
			 political objectives, it is up to the donors to take the necessary actions
			 to ensure that their interests are respected. When they have done so,
			 UNRWA—given the tight financial leash it has been on for most of its
			 existence—has tended to follow their dictates, even if sometimes slowly..
				(9)During Israel’s Operation Protective Edge in 2014 in response to Hamas rocket attacks against
			 Israel, UNRWA’s Commissioner General gave a press briefing ignoring the
			 extraordinary efforts Israel goes to avoid civilian casualties, and not
			 once in the nearly 1,100 word statement mentioning Hamas or condemning
			 Hamas’ use of Palestinian children, women, and men as human shields in
			 violation of international humanitarian law.
			(10)On July 16, 2014, UNRWA reported that it had found 20 missiles in one of its schools in Gaza,
			 likely placed there by Hamas, and then instead of dismantling the
			 missiles, UNRWA returned them to the relevant authorities in Gaza, and since Hamas controls Gaza, it likely turned them back over to Hamas.
			(11)On July 22, 2014, UNRWA reported that it had found a second instance in which missiles were
			 stockpiled in one of its schools in Gaza, and again failed to condemn
			 Hamas publicly.
			(12)On July 29, 2014, UNRWA confirmed that, for the third time in less than a month, a stockpile of
			 Hamas rockets was found in one of its schools in Gaza, establishing a
			 pattern of Hamas weapons being stored in UNRWA facilities, and calling
			 into question UNRWA’s claim of being caught unawares to Hamas’ actions.
			(13)On July 30, 2014, three Israeli Defense Force soldiers were killed in an explosion at a
			 booby-trapped UNRWA health clinic, which was housing the opening to one of
			 Hamas’ underground tunnels.
			(14)On July 30, 2014, John Ging, head of UNRWA from 2006–2011, when asked if Hamas has been using human
			 shields and using United Nations schools and hospitals to store weapons
			 and as a shelter from which to launch missiles into Israel, stated in an
			 interview, Yes, the armed groups are firing their rockets into Israel from the vicinity of UN facilities and
			 residential areas. Absolutely..
			(15)During Operation Protective Edge in Gaza, UNRWA repeatedly distorted the facts and accused Israel
			 of targeting Palestinian women and children based off of the casualty
			 numbers provided to it by Gaza’s Hamas-run Health Ministry, which has been
			 shown to have deliberately lied about the casualty numbers.
			3.United States contributions to UNRWASection 301 of the Foreign Assistance Act of 1961 (22 U.S.C. 2221) is amended by striking
			 subsection (c) and inserting the following new subsection:
			
				(c)
					(1)WithholdingContributions by the United States to the United Nations Relief and Works Agency for Palestine
			 Refugees in the Near East (UNRWA), to any successor or related entity, or
			 to the regular budget of the United Nations for the support of UNRWA or a
			 successor entity (through staff positions provided by the United Nations
			 Secretariat or otherwise), may be provided only during a period for which
			 a certification described in paragraph (2) is in effect.
					(2)CertificationA certification described in this paragraph is a written determination by the Secretary of State,
			 based on all information available after diligent inquiry, and transmitted
			 to the appropriate congressional committees along with a detailed
			 description of the factual basis therefore, that—
						(A)no official, employee, consultant, contractor, subcontractor, representative, or affiliate of
			 UNRWA—
							(i)is a member of a foreign terrorist organization;
							(ii)has propagated, disseminated, or incited anti-American, anti-Israel, or anti-Semitic rhetoric or
			 propaganda; or
							(iii)has used any UNRWA resources, including publications or Web sites, to propagate or disseminate
			 political materials, including political rhetoric regarding the
			 Israeli-Palestinian conflict;
							(B)no UNRWA school, hospital, clinic, other facility, or other infrastructure or resource is being
			 used by a foreign terrorist organization for operations, planning,
			 training, recruitment, fundraising, indoctrination, communications,
			 sanctuary, storage of weapons or other materials, or as an access point to
			 any underground tunnel network, or any other purposes;
						(C)UNRWA is subject to comprehensive financial audits by an internationally recognized third party
			 independent auditing firm and has implemented an effective system of
			 vetting and oversight to prevent the use, receipt, or diversion of any
			 UNRWA resources by any foreign terrorist organization or members thereof;
						(D)no UNRWA-funded school or educational institution uses textbooks or other educational materials
			 that propagate or disseminate anti-American, anti-Israel, or anti-Semitic
			 rhetoric, propaganda or incitement;
						(E)no recipient of UNRWA funds or loans is a member of a foreign terrorist organization; and
						(F)UNRWA holds no accounts or other affiliations with financial institutions that the United States
			 deems or believes to be complicit in money laundering and terror
			 financing.
						(3)DefinitionsIn this section:
						(A)Appropriate congressional committeesThe term appropriate congressional committees means—
							(i)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Oversight
			 and Government Reform of the House of Representatives; and
							(ii)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Homeland
			 Security and Governmental Affairs of the Senate.
							(B)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization by the Secretary of State in
			 accordance with section 219(a) of the Immigration and Nationality Act (8
			 U.S.C. 1189(a)).
						(4)Effective duration of certificationThe certification described in paragraph (2) shall be effective for a period of 180 days from the
			 date of transmission to the appropriate congressional committees, or until
			 the Secretary receives information rendering that certification factually
			 inaccurate, whichever is earliest. In the event that a certification
			 becomes ineffective, the Secretary shall promptly transmit to the
			 appropriate congressional committees a description of any information that
			 precludes the renewal or continuation of the certification.
					(5)LimitationDuring a period for which a certification described in paragraph (2) is in effect, the United
			 States may not contribute to UNRWA or a successor entity an amount on an
			 annual basis that—
						(A)is greater than the highest annual contribution to UNRWA made by a member country of the League of
			 Arab States for the same year;
						(B)as a proportion of the total UNRWA budget, exceeds the proportion of the total budget for the
			 United Nations High Commissioner for Refugees (UNHCR) paid by the United
			 States; or
						(C)exceeds 22 percent of the total budget of UNRWA
						. 
		4.Sense of CongressIt is the sense of Congress that—
			(1)the President and the Secretary of State should lead a high-level diplomatic effort to encourage
			 other responsible nations to withhold contributions to the United Nations
			 Relief and Works Agency for Palestine Refugees in the Near East (UNRWA),
			 to any successor or related entity, or to the regular budget of the United
			 Nations for the support of UNRWA or a successor entity (through staff
			 positions provided by the United Nations Secretariat or otherwise) until
			 UNRWA has met the conditions listed in subparagraphs (A) through (F) of
			 section 301(c)(2) of the Foreign Assistance Act of 1961 (as added by
			 section 2 of this Act);
			(2)citizens of recognized states should be removed from UNRWA’s jurisdiction;
			(3)UNRWA’s definition of a Palestine refugee should be changed to that used for a refugee by the Office of the United Nations High Commissioner
			 for Refugees; and
			(4)in order to alleviate the suffering of Palestinian refugees, responsibility for those refugees
			 should be fully transferred to the Office of the United Nations High
			 Commissioner for Refugees.
			
